DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-13, 18-21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413) and Centen et al (US Publication 2012/0083720).
Referring to Claim 1, Freeman et al teaches a medical system for assisting a user in providing resuscitation care for a patient, comprising: a resuscitation assembly comprising: a first electrode configured to provide electrotherapy for the patient (e.g. Figure 2, Element 16 and Paragraph [0059]), a first sensor (e.g. Paragraph [0018] discloses sensors for measuring the depth of CPR), a second electrode configured to provide electrotherapy for the patient in cooperation with the first electrode (e.g. Figure 2, Element 16 and Paragraph [0059]), a second sensor (e.g. Paragraph [0018] discloses sensors for measuring the depth of CPR), and an  (e.g. abstract and Paragraphs [0015-0018] discloses an detection element to determine that a pediatric patient or adult is being treated); an output device configured to provide chest compression feedback for the user (e.g. Paragraph [0024] discloses prompts on compression depth based on adult vs pediatric patients); at least one processor operatively connected to the resuscitation assembly and the output device(e.g. Paragraph [0024] discloses processor estimates the age of the patient to modify the prompts on CPR), the at least one processor configured to: identify as pediatric or adult based on information from the identification component (e.g. Paragraphs [0024]  processor estimates the age of the patient), receive and process from the first sensor and the second sensor to estimate compression depth during administration of chest compressions by the user, compare the estimated compression depth to a desired compression depth range, and cause the output device to provide an indication of the estimated compression depth and provide chest compression feedback for the user, wherein the chest compression feedback is adjusted depending on whether the resuscitation assembly is identified as adult or pediatric (e.g. Figure 6A (pediatric) and Figure 6b (adult) and Paragraphs [0024], [0026] and [0066] disclose prompts change for pediatric and adult patients invention may further comprise one or more sensors and prompts for detecting and prompting the user to achieve a complete chest release during CPR and guide the rescuer to administer appropriate depth of compressions based on specific victim age).  	However, Freeman et al does not disclose an identification component for identifying the resuscitation assembly as pediatric or adult or explicitly disclose the sensor for depth determination is a motion sensor such as an accelerometer.

 	Centen et al teaches that it is known to use accelerometers to determine compression depth to as set forth in Paragraph [0041] to provide a simple substitution of one known element for another to obtain predictable results on the depth of compression during CPR.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with accelerometers to determine compression depth as taught by Centen et al, since such a modification would provide the predictable results of a simple substitution of one known element for another to obtain predictable results on the depth of compression during CPR.

Referring to Claim 2, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the chest compression feedback is adjusted to include instructions for applying chest compressions if the resuscitation assembly is identified as adult (e.g. Figure 
Referring to Claim 7, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein at least one of the first motion sensor and the second motion sensor is coupled to the respective first or second electrode assembly (e.g. Figure 2, Element 16 and Paragraph [0059] and Centen et al Paragraph [0041]).

Referring to Claim 8, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein at least one of the first motion sensor and the second motion sensor is removably coupled to the respective first or second electrode assembly (e.g. Figure 2, Element 16 and Paragraph [0059] and Centen et al Paragraph [0041]).
Referring to Claim 9, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, except wherein the estimated chest compression depth is calculated by subtracting a distance traveled by the second motion sensor from a distance traveled by the first motion sensor.
 	Centen et al teaches that it is known to obtain compression depth by subtracting the difference between the two measured depths as set forth in Paragraph [0047] to provide net compression depth based CPR chest compression while reducing interference from signals that would be generated while moving (e.g. in an ambulance).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with obtain compression depth by subtracting the 
Referring to Claim 10, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the first motion sensor is configured to produce a first signal representative of acceleration caused by compressions and the second motion sensor is configured to produce a second signal representative of acceleration due to movement on a compressible surface (e.g. Centen et al Paragraph [0041]).

Referring to Claim 11, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the at least one processor and the output device are provided in an external defibrillator (e.g. Figure 1, Element 10).

Referring to Claim 12, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the identification component comprises at least one of a memory and a resistor (e.g. Olson Column 8 lines 38-45).

Referring to Claim 13, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the at least one processor is configured to adjust a shock algorithm based on the identification of the resuscitation assembly as pediatric or adult (e.g. Paragraph [0019] discloses modifying the defibrillation energy based on the patient age).

Referring to Claim 18, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the at least one processor is further configured to receive and process ECG signals from the first and second electrode assemblies and deliver electrotherapy through the first and second electrode assemblies (e.g. Paragraphs [0010] discloses process the ECG to differentiate the rhythm as shockable or non-shockable along with proper logic to produce the shock or non-shock decision).

Referring to Claim 19, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 18, wherein the at least one processor is configured to determine whether electrotherapy is required based on the processed ECG signals after receiving and processing the ECG signals from the first and second electrode assemblies and prior to providing electrotherapy through the first and second electrode assemblies (e.g. Paragraphs [0010]).

Referring to Claim 20, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 18, wherein the at least one processor is configured to adjust electrotherapy based on the identification of the resuscitation assembly as pediatric or adult (e.g. Paragraph [0019] discloses modifying the defibrillation energy based on the patient age).
Referring to Claim 21, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the output device is configured to provide instructions to a user for 

Referring to Claim 23, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the at least one processor is configured to estimate rate of ventilations applied to the patient based on a signal from at least one of the first motion sensor and the second motion sensor (e.g. Figures 6A and 6B (Comp Rate>R1) and Paragraph [0018] discloses measuring the rate of CPR).

Referring to Claim 24, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 23, wherein the output device is configured to provide instructions to the user for administering ventilations to the patient based on the estimated rate of ventilations (e.g. Figures 6A and 6B (Comp Rate>R1) [Wingdings font/0xE0]Yes Output “Good Compressions” or [Wingdings font/0xE0] No Output “Press Faster” and Paragraph [0018] discloses measuring the rate of CPR).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413) and Centen et al (US Publication 2012/0083720) as applied to claim 1 above, and further in view of Oskin et al (US Publication 2012/0146797).
Referring to Claim 3, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, except wherein the at least one processor is configured to determine a .

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413), Centen et al (US Publication 2012/0083720) and Oskin et al (US Publication 2012/0146797) as applied to claim 3 above, and further in view of Poore et al (US Publication 2014/0277226).
Referring to Claim 4, Freeman et al in view of Olson et al, Centen et al and Oskin et al teaches the system of claim 3, except wherein the at least one processor is configured to determine whether the first electrode assembly is positioned on a first portion of the patient's anatomy based on a signal from the first motion sensor and whether the second electrode assembly is positioned on a second portion of the patient's anatomy in an anterior-posterior orientation based on a signal from the second motion sensor.

Referring to Claim 5, Freeman et al in view of Olson et al, Centen et al and Oskin et al teaches the system of claim 3, except wherein the at least one processor is configured to determine whether the first electrode assembly is positioned on a first portion of the patient's anatomy based on a signal from the second motion sensor and whether the second electrode assembly is positioned on a second portion of the patient's anatomy in an anterior-anterior orientation based on a signal from the second motion sensor. 	Poore et al teaches that it is known to use position the electrodes in an anterior-posterior orientation as set forth in Paragraph [0048] to provide an improved current defibrillation path through the heart.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with position the electrodes in an anterior-posterior orientation as taught by Poore et al, since such a modification would provide the predictable results of an improved current defibrillation path through the heart.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413) and Centen et al (US Publication 2012/0083720) and Oskin et al (US Publication 2012/0146797) as applied to claim 3 above, and further in view of Palazzolo et al (US Patent 9,125,793).
Referring to Claim 6, Freeman et al in view of Olson et al, Centen et al and Oskin et al teaches the system of claim 3, except wherein the at least one processor is configured to: at least one of: i) display on the output device an ECG signal from at least one of the first and second electrode assemblies and ii) determine an orientation of a pacing vector; adjust at least one of the displayed ECG signal and the pacing vector based on the determined placement orientation of the first electrode assembly and the second electrode assembly. 	Palazzolo et al teaches that it is known to use a processor to display on the output device an ECG signal from at least one of the first and second electrode assemblies and adjust at least one of the displayed ECG signal based on the determined placement orientation of the first electrode assembly and the second electrode assembly as set forth in Figure 1, Display 7 and Figure 31 and Column 25 lines 5-40 to provide detection of the hearts rhythm without having to stop CPR increasing quality of CPR and the likelihood of the patient surviving.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with processor to display on the output device an ECG signal from at least one of the first and second electrode assemblies and adjust at least one of the displayed ECG signal based on the determined placement orientation of the first electrode assembly and the second electrode assembly as .
Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413) and Centen et al (US Publication 2012/0083720) as applied to claim 1 above, and further in view of Johnson (US Publication 2014/0323928).

Referring to Claim 14, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, except wherein at least one of the first electrode assembly and the second electrode assembly includes a flexible electrode layer including a therapy side, at least one of the first electrode assembly and the second electrode assembly includes a sensor housing configured to receive one of the first motion sensor or the second motion sensor and attached to the electrode layer at an attachment region, and wherein at least a portion of the electrode layer is constructed and arranged to deflect from the sensor housing at a location away from the attachment region such that the electrode layer substantially conforms to an anatomy of the patient. 	Johnson teaches that it is known to use an electrode assembly includes a sensor housing attached to the electrode layer at an attachment region, and wherein at least a portion of the electrode layer is constructed and arranged to deflect from the sensor housing at a location away from the attachment region such that the electrode layer substantially conforms to the 
Referring to Claim 17, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, except wherein the at least one processor is configured to receive and process signals from at least one of the first and second motion sensors to estimate release velocity, and the output device is configured to provide guidance to the user based on the estimated release velocity.
 	Johnson teaches that it is known to use processing circuitry to estimate release velocity and to provide output guidance based on the computed release velocity as set forth in Figures 7 and 8, Element 26 to provide quick and easy to understand visual feedback of the chest compression release performance.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with processing circuitry to estimate release velocity and to provide output guidance based on the computed release velocity as taught by Johnson, since such a .

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413) and Centen et al (US Publication 2012/0083720) as applied to claim 1 above, and further in view of Muhsin et al (US Patent 2014/0081100).

Referring to Claim 15, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, wherein the resuscitation assembly comprises a cable extending from at least one of the first electrode assembly and the second electrode assembly (e.g. Figure 2, Element 18).  However, Freeman et al does not explicitly disclose the cable including processing circuitry.
 	Muhsin et al teaches that it is known to use a cable with an additional processor as set forth in Figure 1A, Element 130 and Paragraph [0025] to provide processing the sensor to be formatted to interface the sensor data with another device.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with a cable with an additional processor as taught by Muhsin et al, since such a modification would provide the predictable results of processing the sensor to be formatted to interface the sensor data with another device.
Referring to Claim 16, Freeman et al in view of Olson et al, Centen et al and Mushin et al teaches the system of claim 15, except wherein the processing circuitry of the cable is configured to process signals from the first and second motion sensors by subtracting acceleration signals from the first and second motion sensors.
 	Centen et al teaches that it is known to obtain compression depth by subtracting the difference between the two measured accelerometers as set forth in Paragraphs [0041] and [0047] to provide net compression depth based CPR chest compression while reducing interference from signals that would be generated while moving (e.g. in an ambulance).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Freeman et al, with obtain compression depth by subtracting the difference between the two measured accelerometers as taught by Centen et al, since such a modification would provide the predictable results of net compression depth based CPR chest compression while reducing interference from signals that would be generated while moving.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US Publication 2005/0267536) in view of Olson et al (US Patent 6,101,413) and Centen et al (US Publication 2012/0083720) as applied to claim 1 above, and further in view of Bogdanowicz et al (US Publication 2013/0030326).
Referring to Claim 22, Freeman et al in view of Olson et al and Centen et al teaches the system of claim 1, except wherein the at least one processor is configured to estimate an angle .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,406,345. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to a resuscitation assembly with identification component and processing circuitry to identify an adult or pediatric resuscitation assembly and adjust output on an output device of chest compression depth according to the identified resuscitation assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792